Title: To Alexander Hamilton from Rufus Graves, 27 September 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir,
            Hanover 27th. Septr. 1799—
          
          Unless the Pay Master of the 16th. Regiment has  been sup furnished with a second supply of Bounty Money I believe it will be wanted soon—I have distributed nearly all that was sent on in the first instance and am informed by some of the Captains that they shall soon be out—If I may be indulged I would inquire whether it is expected that the recruits now raising for the 16th. Regt. will be convened at  the Regimental Rendezvous for  Winter quarters. If it be so or not  it is not time that preperation  were makeing for the Building of Warm Barracks. This is a cold Country and the cold   season begins soon earley—
          I received by this days Mail you confidential Letter of the nineteenth Intant and will give information relative to the subject & matter   thereof according to the best information I have or may gain—
          I have the honour to be with very great respect Sir Your Obedient Sert.
          
            R Graves Lt Col. Comt. 16 US Regt
          
          Major General Hamilton
        